DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 03/28/2022 has been entered. Claim 5 has been amended and claims 7-9 have been canceled. Claims 1-6 are thus currently pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 03/28/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
transitional phrase/term “comprising”, “consisting essentially of” or “consisting of” is missing after “production of dehydrogenation catalysts” (step 1) and “production of aromatization catalysts” in step (2).  
“wherein” clause is missing before “transition metals are selected from …” in step (1.4)
Claim 1 is objected to because of the following informalities:  “wherein” clause is missing before “the metals A, B, C, D and E are the same or …” in step (2.5)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “i.e., dehydrogenation catalyst” in step (1.4) and “i.e., aromatization catalyst” are interpreted as “for example dehydrogenation catalyst” and “for example aromatization catalyst”, respectively, and the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, claim 1 recites the limitation "one” in the phrases “transition metals are selected from one or more…" of step (1.4).  There is insufficient antecedent basis for this limitation in the claim because based on the recitation “transition metals” in step (1.1), it is required to have more than one transition metals and cannot be selected only from “one” of the transition metals. For purpose of applying art, the claim will be interpreted as reciting “transition metal”.
The term “carbon/oxide” in step (1.4) of claim 1 renders the claim vague and indefinite because the nature of the compound is unclear.
Claim 1 further recites the limitations " carbon or carbon/oxide compounds” and Al2O3, SiO2, ZrO2, ZnO or MgO" in step (1.4).  There is insufficient antecedent basis for these limitations in the claim because, prior to the recitation of these supports, the claim fails to first limit the support to the aforementioned limitations.
The limitations “production of dehydrogenation catalysts” and “production of aromatization catalysts” in steps (1) and (2), respectively, render the claims vague and indefinite because multiple catalysts of each are not prepared as final product based on the preparation steps (1.1)-(1.4) and (2.1)-(2.2).
Claim 1 recites the limitations "catalyst" in steps (1.4), (2.5), (3.1), (3.2) and (3.3).  There is insufficient antecedent basis for this limitation in the claim because step (1) and step (2) of the claim require preparation of multiple catalysts of each as they recite “dehydrogenation catalysts” and “aromatization catalysts”, respectively.
Claims 2-6 are also rendered indefinite for depending on claim 1.
Claim 2 recites the limitations " the solution of transition metal salts" and “soluble salts” in lines 1-2 and 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moteki (Moteki, T. et al. “Self-Terminated Cascade Reactions That Produce Methylbenzaldehydes from Ethanol” ACS Catal. 2016, 6, 11, 7278–7282; cited in IDS 12/09/2020; Supporting information attached herein, pages 1-12) in view of Iwasa (Iwasa, N. et al. “Difference in the reactivity of acetaldehyde intermediates in the dehydrogenation of ethanol over supported Pd catalysts” Catalysis Letters 62 (1999) 179–184), Mondal (Mondal, S. et al. “Low temperature wet-chemical synthesis of spherical hydroxyapatite nanoparticles and their in situ cytotoxicity study” Advances in Nano Research, Vol. 4, No. 4 (2016) 295-307) and Blommel (Blommel, P. G. et al. Patent application publication number US2015/0183694A1).
Regarding claim 1, Moteki teaches a method for producing methyl benzyl alcohols 2-MB−OH and 4-MB−OH by the conversion of ethanol in the presence of a catalyst comprising Cu-ZnO (equivalent to the claimed dehydrogenation catalyst) and calcium hydroxyapatite (Ca-HAP) (equivalent to the claimed aromatization catalyst). Moteki teaches that the conversion is via the formation of acetaldehyde (Scheme 1 on page 7280).
Regarding claim 1 step (3.1)-(3.2), the supporting information of Moteki teaches pelletizing and shaping the catalysts and packing the catalysts in sequence in a tube and separating Cu-ZnO and Ca-HAP by inert silica gel (2nd para on page 4 and Fig. S1 on page 5).
Regarding claim 1 step (3.3) and claims 5-6, the supporting information of Moteki teaches reducing the double bed catalyst in situ with H2 for 6 h at a temperature of 748 K (475 ºC) (2nd para on page 4). Moteki fails to teach reducing the double catalyst with hydrogen reduction concentration of 5-20 vol% H2/N2, H2/He and H2/Ar as in claims 5-6. However, it is understood to a skilled artisan that N2, He and Ar are inert gases and adding gases to the hydrogen reduction process of Moteki, a skilled artisan would not have an expectation for theses gases to interact with the catalysts. In other words, adding these inert gases to the hydrogen reducing agent of Moteki, would yield nothing more than the predictable reduced catalysts.
Regarding claim 1 step (4), Moteki teaches that the conversion of ethanol to methylbenzyl alcohol is conducted at 1 kPa C2H5OH, 50 kPa He, 50 kPa H2 and 548 K (275 ºC) (Table 1 on page 7281).

Regarding claim 1 steps (1-1)-(1.4), Moteki teaches in the supporting information that the dehydrogenation catalyst Cu-ZnO is obtained by co-precipitation (1st para. on page 2) but fails to teach preparing the catalyst using incipient wetness impregnation method as instantly claimed. However, the deficiency is cured by Iwasa.
Iwasa teaches the use of Cu-ZnO as dehydrogenation catalyst of ethanol to acetaldehyde (note that Moteki teaches that the dehydrogenation catalyst Cu-ZnO produces acetaldehyde from ethanol). 
Regarding claim 1 step (1.1)-(1.2), Iwasa teaches that Cu-ZnO is prepared by impregnation method with a solution of Cu(NO3)2 and ZnO (2nd col on page 179). Iwasa fails to teach the claimed “after impregnated, stayed at room temperature for 0.1-2 h”. However, keeping impregnated catalyst at such temperature and time does not appear to impact the nature of the impregnated catalyst and does not appear to impact structural difference on the impregnated catalyst. The specification does not also provide any description on the outcome of the final product after keeping the impregnated catalyst at room temperature and for 0.1-2 h”. Thus keeping Iwasa’s impregnated catalyst at the claimed temperature and time, a skilled artisan would not have an expectation on making the difference on the nature of the impregnated catalyst.
Regarding claim 1 steps (1.3)-(1.4) and claims 3 and 5-6, Iwasa teaches that after impregnation, Cu-ZnO catalyst is dried at 383 K overnight and calcined in air at 773 K for 3 h, followed by reducing the catalyst with hydrogen stream (4 vol% H2) diluted with nitrogen at a heating rate of 5 K/min up to 523 K (2nd col page 179 and 1st col page 180). See MPEP § 2144.05 regarding obviousness of claimed temperature and concentration being merely close to that of prior art.
As set forth above, Moteki teaches preparing dehydrogenation catalyst Cu-ZnO via co-precipitation whereas Iwasa teaches preparation of the same dehydrogenation catalyst via impregnation as instantly claimed.
In accordance to MPEP 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Thus, a simple substitution of Moteki’s co-precipitation method with Iwasa’s impregnation method would yield nothing more than the predictable dehydrogenation catalyst Cu-ZnO.

Regarding claim 1 step (2), Moteki teaches in the supporting information that the aromatization catalyst Ca-HAP with Ca/P ratio of 1.67 is obtained from Acros Organics but fails to teach preparation of the catalyst as instantly claimed step (2). The deficiency is cured by Mondal.
Mondal teaches a process for preparing Ca-HAP with Ca/P ratio of 1.67 (see Table 1, row 2 on page 297).
Regarding claim 1 step (2.1)-(2.5) and claim 4, Mondal teaches on page 298 preparation method of Ca-HAP with Ca/P ratio of 1.67 by dropwise addition of diammonium phosphate to aqueous calcium nitrate solution and vigorous stirring followed by the addition of ammonium hydroxide to maintain the mixture at pH 11. After 1 h of reaction followed by 24 h of ageing, Mondal teaches that the formed precipitate is removed from the reaction solution by centrifugation at 5000 rpm for 6 minutes and dried at 80°C for 1 h and that the dried powder is calcinated at 600°C for 1 h in air to obtain Ca-HAP. 
Thus, using Mondal’s method in place of obtaining the aromatization catalyst of Moteki from Acros Organics would yield nothing more than the predictable Ca-HAP catalyst with a Ca/P ratio of 1.67. In accordance to MPEP 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.

Regarding claim 1 step (3.2), while Moteki teaches packing the dehydrogenation catalyst and aromatization catalyst in sequence in a tube and separating Cu-ZnO and Ca-HAP by inert silica gel, the reference fails to teach separating the dehydrogenation catalyst and aromatization catalyst by quartz wool as instantly claimed. This deficiency is cured by Blommel.
Blommel teaches a method for converting alkanols to aromatics by using multi-functional catalysts. Blommel teaches that these multi-functional catalysts are loaded in a reactor as a stacked bed separated by a thin layer of quartz wool (Examples 10-12). It is understood that the catalysts taught by Blommel are different from the one taught by Moteki, but both are drawn to the use of multi-functional catalyst in the conversion of alcohols to aromatics. Furthermore, the quartz wool appears to be inert to the reactants used in Blommel, i.e. ethanol (or alkanol in general). Thus a simple substitution of Moteki’s inert silica gel with the Blommel’s quartz wool would yield nothing than the predictable conversion of ethanol to methylbenzyl alcohol.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to convert ethanol to methylbenzyl alcohol as instantly claimed in view of the combination of Moteki, Iwasa, Mondal and Blommel.


Allowable Subject Matter
The subject matter of claim 2 is free of prior art. The closest prior art references have been set forth above but fail to teach or suggest that the concentration of the transition metals aqueous solution is 0.075 g/mL-0.75 g/mL or the concentration of the transition metals alcohol solution is 0.075-0.225 g/mL. 

Conclusion
Claims 1-6 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622